NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



S.R.P.,                                  )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D19-2436
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 2, 2020.

Appeal from the Circuit Court for Polk
County; Melissa Gravitt, Judge.

Howard L. Dimmig, II, Public Defender
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., NORTHCUTT, and KELLY, JJ., Concur.